August 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          ALOYSIUS HOANG AKA HOANG DUY HUNG, Appellant

NO. 14-14-00942-CV                          V.

THINH DAT NGUYEN, INDIVIDUALLY, THOI BAO HOUSTON AND THOI
                       BAO, Appellees
              ________________________________

      This cause, an appeal from the judgment in favor of appellees, Thinh Dat
Nguyen, Individually, Thoi Bao Houston and Thoi Bao, signed November 18,
2014, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Aloysius Hoang aka Hoang Duy Hung, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.